        Case 2:18-cr-00292-DWA Document 432 Filed 03/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
   -vs-                                         )       Criminal No. 18-292
                                                )
ROBERT BOWERS,                                  )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge


                                       OPINION


      As previously detailed in an Opinion and Order dated February 22, 2021 (ECF

431), the Defendant sought the production of various grand jury documents. Of

particular relevance here, the Defendant requested records reflecting the attendance

and substitutions of grand jurors, as well as the number of grand jurors who voted to

return the indictment and the superseding indictment. Concluding that the Defendant

had not shown a “particularized need” for the information while recognizing that such a

showing would be almost impossible absent access to the requested material, I followed

the procedures adopted by other courts and have performed an in camera review of the

documents at issue. I am satisfied that the requisite number of jurors attended the

relevant grand jury sessions and voted to return the indictment and superseding

indictment in this case. Consequently, the documents need not be produced.

Date: March 2, 2021.

                                                BY THE COURT:

                                                ____________________________
                                                Donetta W. Ambrose
                                                United States Senior District Judge



                                            1
